DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 
Response to Amendment
Claims 2-3, 6, and 13 are canceled. 
Claims 1, 4-5, and 12 are currently amended. 
Claims 1, 4-5, 7-12, and 14-20 are currently pending and examined below. 

Double Patenting
The Examiner acknowledges the Terminal Disclaimer filed on 10/27/2021. Accordingly, the Double Patenting rejection is overcome. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 7-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 4-5, 7-12, and 14-20 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of A method for registering a product, the method comprising the steps of: receiving […] a[] […] registration request message […], the registration request message including an identifier of a consumer product; searching […] for data of a consumer product identified by the identifier of the consumer product […]; […] collecting additional data […] when […] has identified that the identifier of the consumer product stored […], the additional data including one or more of a name of a purchaser of the consumer product identified by the identifier of the consumer product, a street address of the purchaser, an email address of the purchaser and a date the consumer product identified by the identifier of the consumer product was purchased, […] creating a registration record with the identifier of the consumer product and the additional data, […] generating a registration event when the registration record is created and posting the registration event […]; storing the registration record […]; and receiving […] the registration event, […] generating one or more response events […], posting the response event […], the response events being processed […] to dynamically render content associated with the registration record, wherein the […] registration request message is generated from […] the identifier of a consumer product by reading the input label. These limitations describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of the 2019 Revised Patent Subject Matter Eligibility Guidance).
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “over a network”, “asynchronously”, “queue” “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “from an input device”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system”, “the data storage is a database”, “the input device having a reader, wherein the reader comprises at least one of a NFC reader, an RFID reader, and an identification image reader and an input label includes a tag, the tag comprises at least one of an NFC tag, RFID tag and an identification image and the reader inputs”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. The “the input device having a reader, wherein the reader comprises at least one of a NFC reader, an RFID reader, and an identification image reader and an input label includes a tag, the tag comprises at least one of an NFC tag, RFID tag and an identification image and the reader inputs” also amount to adding insignificant extra-solution activity. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements of “the input device having a reader, wherein the reader comprises at least one of a NFC reader, an RFID reader, and an identification image reader and an input label includes a tag, the tag comprises at least one of an NFC tag, RFID tag and an identification image and the reader inputs” also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶¶ 25-27, 49, 80 of Applicant’s Specification and/or MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser’s back and forth button functionality, presenting offers and gathering statistics). With regards to the remaining additional elements, they do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claim 4 recites, in part, the limitations of A method for registering a product, the method comprising the steps of: receiving […] a[] […] registration request message, the registration request message including an identifier of a consumer product; searching […] for data of a consumer product identified by the identifier of the consumer product […]; […] collecting additional data […] when […] has identified that the identifier of the consumer product stored […], the additional data including one or more of a name of a purchaser of the consumer product identified by the identifier of the consumer product, a street address of the purchaser, an email address of the purchaser and a date the consumer product identified by the identifier of the consumer product was purchased, […] creating a registration record with the identifier of the consumer product and the additional data, […] generating a registration event when the registration record is created and posting the registration event […]; storing the registration record […]; and receiving […] the registration event […] generating one or more response events […], posting the response events […], the response events being processed […] to dynamically render content associated with the registration record[,] wherein the […] registration request message is generated […], […] generating the […] request message using data being generated […]. These limitations describe or set forth the abstract idea in claim 4. For the same “over a network”, “asynchronously”, “queue” “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “from an input device”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system”, and “from one or more input processors, the input processors, the input processors include image processing which receives an uploaded image of a serial number of a product and runs AI image recognition to extract data of a serial number from the uploaded image, voice processing which receives spoken information directed to a product of a serial number to determine data of the serial number and natural language processing which receives spoken information directed to a product of a serial number to determine data of the serial number.” However, for the same reasons set forth respect to claim 1, claim 4 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instruction to implement the idea on a computer, using a computer or other machinery as tools to perform an abstract idea, and generally linking the use of the abstract idea to a particular technological environment or field of use.  
Claim 5 recites, in part, the limitations of A method for registering a product, the method comprising the steps of: receiving […] a[] […] registration request message, the registration request message including an identifier of a consumer product; searching […] for data of a consumer product identified by the identifier of the consumer product […]; […] collecting additional data […] when […] has identified that the identifier of the consumer product stored […], the additional data including one or more of a name of a purchaser of the consumer  creating a registration record with the identifier of the consumer product and the additional data; storing the registration record […]; and […] generating one or more response events […] to dynamically render content associated with the registration record; […] generating a registration event when the registration event is created and posting the registration event […]; […] receiving […] the registration event […], […] obtaining the stored registration record and determining a score for attributes from the registration record, the score being based on a probability of a user to respond using a user classification model to rank order a likelihood of the user to respond and a monetary value of a specific accessory or service using a linear model to classify customers into value segments; and posting the score as the response event […]. These limitations describe or set forth the abstract idea in claim 5. For the same reasons set forth with respect to claim 1, claim 5 also recite an abstract idea in Step 2A Prong 1 (i.e., mathematical concept, mental processes, and certain methods of organizing human activity). Claim 4 recites the additional elements of “over a network”, “asynchronously”, “queue” “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “from an input device”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system”, and “from one or more of an electronic text code entered at an input device, a hyperlink accessed by a messaging application running on the input device, image processing, voice processing and natural language processing.” However, for the same reasons set forth respect to claim 1, claim 5 also does not integrate the judicial exception into a practical application or amount to significantly more because the additional elements amount to adding the words “apply it” with the judicial exception, mere instruction to implement 
Claims 7-11 also recite limitations that are similar to the abstract ideas identified with respect to claim 5 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 7 recites the additional elements of “activating a decision service module.” Claim 8 does not recite any other additional elements other than those recited in claims 5 and 7. Claims 9-10 recites the additional elements of “activating a message service module embodied in the non-transitory computer memory of the data collection content rendering system”. Claim 11 does not recite any other additional elements other than those recited in claims 5 and 7. However, for the same reasons set forth with respect to claim 5, claims 7-11 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 12 recites substantially similar limitations as claim 1. Therefore, claim 12 also recites an abstract idea in Step 2A Prong 1 (i.e., mental processes and certain methods of organizing human activity. Claim 12 recites the additional elements of “A system […] comprising: a processing system including least one processor, and non-transitory computer memory including instructions translatable by the at least one processor to perform”, “over a network”, “asynchronously”, “queue”  “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “from an input device”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system” “the data storage is a database”, and “the input device having a reader”. However, for the same reasons set forth with respect to claim 1, claim 12 also 
Claim 14 recites also recite limitations that are similar to the abstract ideas identified with respect to claim 12 (i.e., certain methods of organizing human activities and/or mental processes). Claim 14 recites the additional elements of “wherein the reader comprises at least one of a NFC reader, an RFID reader, and an identification image reader and the label includes a tag, the tag comprises at least one of an NFC tag, RFID tag and an identification image.” However, for the same reasons set forth with respect to claims 1 and 12, claim 14 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 15 recites substantially similar limitations as claim 4. Therefore, claim 15 also recites an abstract idea in Step 2A Prong 1 (i.e., mental processes and certain methods of organizing human activity. Claim 15 recites the additional elements of “A system […] comprising: a processing system including at least one processor and non-transitory computer memory including instructions translatable by the at least one processor to perform”, “over a network”, “asynchronously”, “queue”, “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system”, “a collection endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors”, “from one or more of an electronic text code entered at a input device, a hyperlink accessed by a messaging application running on the input device, input processing, voice processing and natural language processing”. However, for the same reasons set forth with respect to claims 1 and 4, claim 15 also does not integrate the judicial exception into a practical application or amount to significantly more. 
“A system […] comprising: a processing system including at least one processor and non-transitory computer memory including instructions translatable by the at least one processor to perform”, “over a network”, “asynchronously”, “queue”, “by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or more processors”, “electronic”, “from an input device”, “data storage”, “by a search service module embodied in a non-transitory computer memory of a data collection content rendering system”, “by a content service module embodied in the non-transitory computer memory of the data collection content rendering system”, “at a scoring service module embodied in the non-transitory computer memory of the data collection content rendering system”. However, for the same reasons set forth with respect to claim 5, claim 16 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 17-20 also recite limitations that are similar to the abstract ideas identified with respect to claim 16 (i.e., mathematical concepts, certain methods of organizing human activities and/or mental processes). Claim 17 recites the additional elements of “activating a decision service module.” Claims 18-19 recites the additional elements of “activating a message service module embodied in the non-transitory computer memory of the data collection content rendering system”. Claim 20 does not recite any other additional elements other than those recited in claims 16-19. However, for the same reasons set forth with respect to claim 16 and/or 16-19, claims 17-20 also do not integrate the judicial exception into a practical application or amount to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forese et al. (US 2016/0092881 A1) (hereinafter “Forese”) in view of Vargas et al. (US 2017/0132892 A1) (hereinafter “Vargas”), in view of Chitre (US 2016/0086189 A1) (hereinafter “Chitre”), in further view of Bowes et al. (US 2012/0221444 A1 (hereinafter “Bowes”).  

As per Claim 1, Forese discloses A method for registering a product, the method comprising the steps of (Abstract and ¶ 10.): 
receiving, over a network by a data collection module embodied in a non-transitory computer memory of a data collection content rendering system operating on one or 5more processors, an electronic registration request message from an input device, the registration request message including an identifier of a consumer product (Abstract “Users of the product can initiate an action included in the product life-cycle by using an electronic device to take a picture of the code texting the picture to the disclosed system. The system will process the code and determine a next action in the product life-cycle. For ; 
searching data storage for data of a consumer product identified by the identifier of the consumer product by a search service module embodied in a non-transitory computer memory of a data collection content rendering system, the data storage is a database (¶ 26 “Once a code has been extracted, action module 240 can be adapted to determine 242 if the code is valid. In some examples, a code can be validated based on the content of the code. For example, as will be discussed further below, action module 240 can be adapted to determine 242 if a code is valid based on a check-sum embedded in the code. In some examples, action module 240 is adapted to determine 242 if a code is valid based on historical data. As noted above, product information and codes can be stored in a database. In such examples, action module 240 can query the database to determine if the code was indeed generated. In some examples, action module 240 can be adapted to determine 242 if a code is valid based on both the content of the code and historical data. In the case that action module 240 determines that a code is invalid, action module 240 can be adapted execute the action of sending 248 an error message to electronic device 220 to prompt the user of the device to resend a message then end method 200. In some examples, the error message sent in step 248 can be an electronic message of the same type/format that was received in step 232.” Also see at least ¶ 31, Claim 7, and citations above.);  
[…] 10collecting additional data by the data collection module when the search service module has identified that the identifier of the consumer product has identified consumer product stored in the data storage, […] the data collection module creating a registration record with the identifier of the consumer product and additional data (¶ 26 “Once a code has been extracted, action module 240 can be adapted to determine 242 if the code is valid. In some examples, a code can be validated based on the content of the code. For example, as will be discussed further below, action module 240 can be adapted to determine As noted above, product information and codes can be stored in a database. In such examples, action module 240 can query the database to determine if the code was indeed generated [i.e., when the search service module has identified that the identifier of the consumer product has identified consumer product stored in the data storage.].” ¶ 39 “Product life-cycle 400 can also allow consumers to register a purchased product 418, for example by taking a picture of a code included together with a product and messaging the code to a product management system. The product management system can then execute a product registration action 420 which can gather registration information from the consumer and register the product [i.e., collecting additional data and creating a registration record with the identifier of the consumer product and the user information.].” ¶ 42 “In some examples, registration module 520 can be adapted to request 522 registration information via a registration message. In some examples, registration module 520 is adapted to determine a source address of the received electronic message (i.e., address of the user's electronic device) and send a registration message to the source address to request the user's registration information [i.e., collecting additional data and creating a registration record with the identifier of the consumer product and the user information.]. In some examples, the registration message is an electronic message of the same type/format that was initially sent by the user. For example, where the user sends an SMS message for a smart phone, registration module 520 can be adapted to send an SMS message to the user's smart phone. In some examples, the registration message can include a hyper-link to a webpage where the user can enter the registration information. In such examples, the user's electronic device may include a browser to facilitate opening the link and submitting the registration information. In some examples, the browser may be a native application on the electronic device. As noted above, facilitating product registration using native applications on an electronic device provides can provide for both time and cost savings to a user and product only invoke 512 registration module 520 when a product is not yet registered. Once invoked, registration module 520 can be adapted to request 522 registration information from a user. Registration information can include the user contact information and/or product information [i.e., collecting additional data and creating a registration record with the identifier of the consumer product and the user information.]. In sonic examples, method 500 can be streamlined by embedding all the necessary product information for registration in the code and/or storing the information in a database accessible to registration module 520. Such examples reduce cycle time by minimizing the amount of information a user must provide to register a product and/or limiting the information requested from the user to information the user can readily recall (e.g., the user's contact information).” ¶ 43 “Registration module 520 can be adapted to receive 524 registration information and then register 526 the product. After the product is registered 526, registration module 520 can be adapted to send 527 a confirmation message to the user. As above, the confirmation message can be an electronic message of the same type/format as the one initially sent by the user. In some examples, the confirmation message can be of a pre-determined format being agnostic of the format send by the user.” Also see citations above.), 
15storing the registration record in the data storage (¶ 41 “FIGS. 5 and 6 are examples of actions executable by an action module. FIG. 5 is a flow diagram illustrating method 500 adapted to facilitate product registration. In some examples, step 246 of method 200 of FIG. 2 can be adapted to perform method 500 of FIG. 5. With reference to FIG. 5, in some examples action module 510 can be adapted to invoke 512 registration module 520. In some examples,  Registration information can include the user contact information and/or product information [i.e., collecting user information from the user and creating a registration record with the identifier of the consumer product and the user information.]. In sonic examples, method 500 can be streamlined by embedding all the necessary product information for registration in the code and/or storing the information in a database accessible to registration module 520U [i.e., storing the registration record in a data storage.]. Such examples reduce cycle time by minimizing the amount of information a user must provide to register a product and/or limiting the information requested from the user to information the user can readily recall (e.g., the user's contact information).” ¶ 43 “Registration module 520 can be adapted to receive 524 registration information and then register 526 the product. After the product is registered 526, registration module 520 can be adapted to send 527 a confirmation message to the user. As above, the confirmation message can be an electronic message of the same type/format as the one initially sent by the user. In some examples, the confirmation message can be of a pre-determined format being agnostic of the format send by the user.” Also see citations above.); and 
[…] generating one or more response events by a content service module embodied in the non-transitory computer memory of the data collection content rendering system, […] to dynamically render content associated with the registration record, […] (¶ 43 “Registration module 520 can be adapted to receive 524 registration information and then register 526 the product. After the product is registered 526, registration module 520 can be adapted to send 527 a confirmation message to the user. As above, the confirmation message can be an electronic message of the same type/format as the one initially sent by the user [i.e., generating one or more response events to dynamically render content associated with the registration record.]. In some examples, the confirmation message can be of program modules can be adapted to invoke other program modules in accordance with a product life-cycle. For example, a product life-cycle can include an option to extend the warranty of the product. (Warranty extension is a commonly used to incentivize a customer to register a product). [The Examiner asserts that the one or more response events to dynamically render content associated with the registration record can also be an offer such as an extended warranty offer.] In this example, registration module 520 is adapted to determine 528 whether the product life-cycle associated with the product being registered is eligible for an extended warranty. In some examples, determination 528 is made based on a number of parameters defined by the associated product life-cycle, for example, whether there is a promotion and/or whether the product was registered within a certain number of days of purchase. If the product is eligible for an extended warranty, registration module 520 can invoke 529 warranty module 530 to extend 532 the warranty of the product. In other examples, other means can be used to incentivize a user to register a product, for example by providing a coupon and/or a monetary credit to the user. In such examples, registration module 520 can be adapted to invoke one or more program modules suitable for executing the necessary action(s).” Also see citations above.).
While Forese discloses the generating of electronic registration request from an input device, Forese fails to explicitly disclose […] wherein the electronic registration request message is generated from the input device communicatively connected to the data collection content rendering system via the network, the input device having a reader, wherein the reader comprises at least one of a NFC reader, and RFID reader, and an identification image reader and an input label includes a tag, the tag comprises at least one of an NFC tag, RFID tag and an identification image and the reader inputs the identifier of a consumer product by reading an input label. However, in the same field of endeavor, Vargas teaches this limitation in at least ¶ 44 “A user would first download 50 the scan the RFID tag within the product to engage the application and to register the product with the application on the mobile device.” ¶ 58 “The mobile application has investigation and reporting capability, as well as manual input and bar code scanning.”. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the input device generating the electronic registration as disclosed by Forese, by combining the input device having a reader to generate the electronic registration as taught by Vargas, because doing so would enable a user to quickly engage the mobile application to register the product (Vargas, ¶ 44). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). The combination also represents a simple substitution of one known element (i.e., electronic registration generated by a camera taking a photo of the input label) for another (i.e., electronic registration generated by a reader reading an input label). Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious (KSR Rationale B).
While the combination of Forese discloses the collecting of user contact information when registering a product, the combination of Forese/Vargas as modified above fail to explicitly teach […] the additional data including one or more of a name of a purchaser of the consumer product identified by the identifier of the consumer product, a street address of the purchaser, an email address of the purchaser and a date the consumer product identified by the identifier of the consumer product was purchased […]. However, in the same field of endeavor, Chitre teaches this limitation in at least ¶ 33 “When the request for registration is received, the shopping module 112 may further collect information 126 with regard to the items to be registered and the customer 102. If the item/customer 126 is readily available from the purchase order 124, the shopping module 112 may extract such information and forward it to the item registration module 122. Otherwise, the shopping module 112 or the item registration module 122 may retrieve item information from the item data store 116, and/or retrieve customer information from a customer profile data store 118 where various types of data associated with the customer 102 may be stored, such as the name of the customer 102, the address of the customer 102, the telephone number of the customer 102, email address of the customer 102, and the like.” ¶ 34 “The item registration module 122 may further reformat the received item/customer information 126 according to any requirements of the corresponding manufacturer and generate registration instructions 138 for each of the items requested for registration. The generated registration instructions 138 may be submitted to the corresponding manufacturer systems 128A-128N (which may be referred to herein individually as a manufacturer system 128 or collectively as manufacturer systems 128), for example, through an application programming interface (“API”) exposed by the manufacturer systems 128.” ¶ 46 “The manufacturer data 202 for a manufacturer may further include item registration data 210A-210N (which may be referred to as item registration data 210) for items that are manufactured by the manufacturer and required for registration. For example, the item registration data 210 for an item 134 may contain an item name 212, an item model number 214, required information 216 for submitting the registration, and potentially other data. Different manufacturers may have different required information 216 for registering an item 134. For example, some manufacturers may only require a customer's name and electronic mail address in the item registration instructions, while other manufacturers may require or desire more detailed information about the customer to be submitted in the registration instructions 138, such as the telephone number of the customer, the age of the customer, shipping address of the customer and/or the income level of the customer.” ¶ 49 “The registered customer data 230 may contain basic information 232 of the registered customer, such as name, shipping address and contact information, and item ID 234, such as the serial number, of 230 may further include customer preference 236 in receiving messages from the manufacturer of the registered item. For example, a customer may indicate in the customer preference 236 that he/she would like to receive from the manufacturer only messages concerning item safety, while other customers may also want to receive messages from the manufacturer regarding item promotion and/or discount. The registered customer data 230 may also include a preference for the form in which the messages are received, e.g., electronic mail, text message, regular mail, voicemail, etc. As briefly mentioned above, the customer preference 236 may be utilized by the item registration module 122 to filter messages 140 sent by the manufacturer before forwarding the messages 140 to the customer 102.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the collecting of user data for registering a product as taught by the combination of Forese/Vargas as modified above, by combining the customer data that includes at least a name of a purchaser of the consumer product identified by the identifier of the consumer product, street address of the purchaser and email address of the purchaser as taught by Chitre, because doing so would enable a customer to receive messages concerning item safety and/or receive promotions and discounts (Chitre, ¶ 49). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). The combination also represents a simple substitution of one known element (i.e., the collected user contact information as disclosed by Forese) for another (i.e., the collected customer data as taught by Chitre). Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious (KSR Rationale B).
While the combination of Forese/Vargas/Chitre teach all of the above limitations, including registering an identifier of a consumer product and collecting additional data, they fail asynchronously [collecting] […], the data collection module generating a registration event when the registration record is created and posting the registration event in a queue; receiving from the queue the registration event, asynchronously [generating] […], and posting the response event in the queue, the response event being processed asynchronously form the queue. 
However, in the same field of endeavor of at least registering a product, Bowes teaches asynchronously [collecting data] […] (¶ 18 “The messaging subsystem 10 can configure one or more listeners to receive event messages pertaining to product asset management operations that occur. An event message includes data that describes an event. Examples of event data can include, and are not limited to, a principal performing a product asset management operation (e.g., a system performing an action, a user performing an action), a date of the event, a time of the event, an event type (e.g., created, updated, deleted, etc.), an event target (e.g., consumer, owner entitlement, etc.), and an owner identifier for an owner (e.g., a unique ID for an owner), an object identifier, etc. A listener can be implemented as program code that when executed can obtain event messages, collect data from an event message, and perform an auditing action using the collected data. For example, a LoggingListener can receive an event message indicating that the product asset management system 105 created ConsumerID123 on Jan. 1, 2011 at 05:30 pm. The LoggingListener can obtain the consumer identifier, date, and time of the event from the message, and use the data to update an audit log stored in the data store 115 indicating that ConsumerID123 was created on Jan. 1, 2011 at 05:30 pm. A user 102, such as a system administrator, can access the audit log and see that ConsumerID123 was created and see data pertaining to this event.” Also see at least ¶¶ 24-27.), 
the data collection module generating a registration event when the registration record is created and posting the registration event in a queue (¶ 24 “The messaging subsystem 210 can create one or more message queues 240 in one or more data stores. A queue 240 can store event messages 241 until the event messages 241 are obtained by a listener. In one embodiment, the messaging subsystem 210 creates a queue 240 for each listener. When a listener is configured to receive event messages 241, the messaging subsystem 210 can create a message queue 240 for the particular listener. Providing a queue 240 for each listener can ensure that an event message 241 is delivered to each listener. In another embodiment, the messaging subsystem 210 can create a single queue 240 having multiple listeners that subscribe to the queue 240, and each listener can receive a copy of the messages 241 in the queue 240. The messaging subsystem 210 can update configuration data 231 that is stored in a data store 230 to create a message queue 240 for a listener.” ¶ 25 “A product asset management system can perform a number of operations to manage products assets for one or more owners. Examples of product asset management operations can include, and are not limited to, creating an owner, deleting an owner, creating a pool of entitlements, receiving registration data from an entity that registers with the product asset management system [i.e., receiving a registration request and creating a registration record], assigning an identity certificate to a registered entity, updating consumer facts data of an entity, determining a list of subscriptions that are available to an entity, generating a representation of an entitlement to be granted to an entity, creating a consumer, deleting a consumer, start consumption of an entitlement from a pool, stop consumption of an entitlement from a pool, maintaining a pool count, authorizing and authenticating a user, etc.” ¶ 26 “An event can be the occurrence of a product asset management operation. When a product asset management operation occurs, the message generator 220 can generate an event message 241 for the event [i.e., generating a registration event when in response to receiving a registration request]. There can be one event message 241 for each audited event. An event message 241 can include event data that describes the event. Examples of event data can include, and are not limited to, a principal performing a product asset management operation (e.g., a system performing an action, a user performing an action), a date of the event, a time of the event, an event type (e.g., created, ;
receiving from the queue the registration event, asynchronously [generating] […] (¶ 24. Also see citations above.), and 
posting the response event in the queue, the response event being processed asynchronously form the queue (¶¶ 27 and 35. Also see citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify product registration as taught by the combination of Forese/Vargas/Chitre, by combining the product registration using messaging queues as taught by Bowes, because doing so would ensure that event messages (e.g., product registration request) is delivered to each listener (Bowes, ¶ 24). The combination would also provide system administrators with the capability to easily audit various operations that occur (Bowes, ¶ 2). For example, ensuring that each product registration request is responded to. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

As per Claim 14, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

As per Claim 15, it recites substantially similar limitations as claim 4. Therefore, it is rejected using the same rationale. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forese in view of Chitre, in view of Bowes, in further view of Bayani (US 2017/0142327 A1 (hereinafter “Bayani”).

As per Claim 4, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. Claim 4 recites the additional limitations of […] wherein the electronic registration request message is generated from a collection endpoints module embodied in a non-transitory computer memory of a collection endpoints system operating on one or more processors, the collection endpoints module generating the electronic request message using data being generate from one or more input processors, image processing which receives an uploaded image of a serial number of a product and runs […] image recognition to extract data of a serial number from the uploaded image, voice processing which receives spoken information directed to a product of a serial number to determine data of the serial number and natural language processing which receives spoken information directed to a product of a serial number to determine data of the serial number. However, Forese discloses these limitations in at least ¶ 25 “Once the electronic message is received 232, receiving module 230 can be adapted to extract 236 the code from the electronic message. In some examples, receiving module 230 is adapted to extract the code from more than one type of electronic message. This feature For example, in one situation where an SMS/MMS electronic message is received 232, the code could be embedded in the text of the electronic message, or in an image attached to the message. In such situations, receiving module 230 can be adapted to determine 234 whether the SMS/MMS includes an image to decide how to extract the code. Where the SMS/MMS includes an image, the code can be extracted 236 from the image. As will be discussed further below, in some examples the code is extracted 236 from the image using optical character recognition ("OCR"). Where the SMS/MMS does not include an image, receiving module 230 can be adapted to parse the code directly from the SMS/MMS message. As can be appreciated, a receiving module can be similarly adapted to extract a code from electronic messages of varying types/formats, for example an e-mail.” ¶ 42 “In some examples, registration module 520 can be adapted to request 522 registration information via a registration message. In some examples, registration module 520 is adapted to determine a source address of the received electronic message (i.e., address of the user's electronic device) and send a registration message to the source address to request the user's registration information. In some examples, the registration message is an electronic message of the same type/format that was initially sent by the user. For example, where the user sends an SMS message for a smart phone, registration module 520 can be adapted to send an SMS message to the user's smart phone. In some examples, the registration message can include a hyper-link to a webpage where the user can enter the registration information. In such examples, the user's electronic device may include a browser to facilitate opening the link and submitting the registration information. In some examples, the browser may be a native application on the electronic device. As noted above, facilitating product registration using native applications on an electronic device provides can .
While the combination of Forese/Chitre/Bowes as modified above teach all the above limitations, including performing image recognition. They fails to explicitly teach AI [image recognition]. However, in the same field of endeavor of at least image recognition, Bayani teaches the above limitation in at least ¶ 113. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed, to modify the image recognition as taught by the combination of Forese/Chitre/Bowes, by combining the AI image recognition as taught by Bayani, because doing so would enable the system to more accurately extract data from images. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Examiner Note
The Examiner notes that after an exhaustive search, no art was applicable to claims 5, 7-11, and 16-20. The closest prior art found to date are the following: 
Horton et al. (US 2005/0286709 A1) disclose the concept of offering a warranty based on scored user demographic data. Horton also discloses a customer initiating a customer service request via text messages.  
Jones et al. (US 2011/0145057 A1) discloses the concept of providing users with offers that are ranked via SMS. 

Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “In addition, Applicant points out that the use of asynchronous processing in the present invention is being used in a unique capacity to provide dynamic processing in a product registration system. […] Applicant submits that the present invention offers an improvement over systems in other applications noted by the examiner which rely on synchronous operations, such as scan a proprietary form, create a registration record, and return a response. The approach of the present invention has also yielded technical benefits to the platform, because asynchronous processing can be managed more economically and efficiently than a synchronous platform, given the same volume of transactions. This is because a system reliant on synchronous processes must be sized to accommodate peak transaction volumes, whereas a system with asynchronous, distributed processes can be smaller, because, by design, transaction do not need to be handled immediately. […] Applicant submits that the use of asynchronous processing lowers the cost and increases the speed at which data is collected, analyzed and used. […] In addition, Applicant respectfully disagrees that a human is capable of [of performing the claimed invention] […]. As such, Applicant respectfully submits that the claims are not directed to ‘certain methods of organizing human activities’ and cannot be performed in the human mind and a human using pen and paper. […] First, the Office does not evaluate these alleged additional elements together with the limitations allegedly containing the judicial exception, as required. […] Applicant respectfully submits that the specification describes an improvement that would be apparent to those skilled in the art. Applicant’s claims pertain to an improvement of a method for expediated registration of products at a server and dynamically generating content for both user and manufactures, retailers or third party providers based on the registration. […] Applicant respectfully disagrees and submits that the Office improperly isolates these claim elements. […]

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the use of asynchronous processing in the present invention is being used in a unique capacity to provide dynamic processing in a product registration system, the Examiner respectfully disagrees. The claims use of asynchronous processing and queues are being used as tools, in their ordinary capacity, to perform an abstract idea and also amount to mere instructions to implement an abstract idea on a computer. 
With regard to the argument that a human mind is not capable of performing the claimed invention, the Examiner respectfully disagrees. As explained above, “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified above do not take the claims out of the mental process grouping. Thus, the claims recite a mental process.
With regard to the argument that the claims provide the technical improvement of expediting product registration, the Examiner respectfully disagrees. The alleged improvement lies entirely in the realm of the abstract idea. The claimed product registration does not provide DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). 
With regard to the argument that the claimed invention yields technical benefits to the platform, because asynchronous processing can be managed more economically and efficiently than a synchronous platform, given the same volume of transactions, the Examiner respectfully disagrees. The specification is completely silent with regard to such improvements. 
With regard to the argument that the additional elements were addressed in isolation, the Examiner respectfully disagrees. The additional elements are evaluated as a whole with the judicial exception outlined in Step 2A Prong 1. 
With regard to the argument that the claimed invention is patent-eligible because it is a non-conventional process and is not in common use, the Examiner respectfully disagrees. The Office Action does not take the position that all of the claim limitations are well-understood, routine, and conventional activity. "[T]he relevant inquiry is not whether the claimed invention as a whole is unconventional or non-routine" see p. 16 of BSG Tech LLC v. BuySeasons, Inc. (Fed. Cir. 2018). 
Unlike in Bascom in which the particular arrangement of known elements provided a technical improvement over prior art ways of filtering content, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, improves any other technology or technical field, applies or uses the 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAM REFAI/Primary Examiner, Art Unit 3681